DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is in response to amendment filed 06/04/2021.
	Claims 1-16 are pending in this action. Claims 1, 7 and 13 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0189726 A1; hereinafter Wu) in view of Ohue (US 2011/0255021 A1), .

Regarding claim 1, Wu (Fig. 5) discloses a display including:
a backlight module (an organic electroluminescent display panel 20 provided opposite to the liquid crystal display panel 10 and configured to function as a backlight source for the liquid crystal display panel 10), including a plurality of light-emitting arrays (plurality of light-emitting units 21), and every light-emitting array includes multiple light-emitting areas (the plurality of light-emitting sub-units V and Y) arranged along a first direction (arranged in horizontal direction) (par [0052]); 
a plurality of display pixels (pixel unit 11 comprises plurality sub-pixels R, G  and B,Y), disposed on the backlight module (an organic electroluminescent display panel 20) (see Fig.5 and par [0037] ); 
wherein every display pixel (11) includes a plurality of sub-pixels (e.g., sub-pixels R, G and B,Y) arranged along a second direction (vertical direction), which is not parallel to the first direction (i.e. pixel 11 including sub-pixels R, G and B,Y arranged in vertical direction which is not parallel to light emitting areas V and Y arranged in horizontal ), and each of the light-emitting areas of the light-emitting array (light emitting units V and Y) is configured to provide lights to illuminate at least one of the sub-pixels (i.e. light emitting unit V  provides lights to illuminate of R and B sub-pixels and light emitting units Y provide lights to illuminate of G and Y sub-pixels), wherein each of the sub-pixels corresponds to a single color (R, G, B, Y).



Ohue (Figs.1 and 4) teaches wherein each of the light-emitting areas (i.e. each of light sources 52 area) the light-emitting arrays (light emitting array 52) configured to provide lights to illuminate each of the sub-pixels (RGB) (i.e. each of the light sources 52 area are arranged along horizontal direction as shown in Fig. 1 would provide lights to all the sub-pixels RGB in one pixel arranged in vertical direction as shown in Fig.4 since the light sources 52 are run from one end to another end along horizontal of the display device).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have modified the sub-pixels and light source of Wu by providing the all sub-pixels in one pixel being arranged along vertical direction and light sources arrangement of taught by Ohue so as to reduce the thickness of the display device (see [0008] of Ohue).

Wu (Fig. 5) teaches:
wherein a projection area of any one of the sub-pixels projected to the corresponding light-emitting array and overlaps with a light-emitting area (projected area of sub-pixels (B) projected to the corresponding light-emitting array and overlaps with a light-emitting area (V)).
Wu and Ohue do not teach:

Sears (Fig. 2) teaches:
sub-pixel arrangement (22) has a plurality of sub-pixel (26, 28 and 30), and each of the sub-pixels (26, 28 and 30) of the pixel is a rectangular shape sub-areas arranged in vertical direction. Using the arrangement the sub-pixels (26, 28 and 30) of Sears to the pixel unit (11) in Fig.5 of Wu would teach wherein a projection area of any one of the sub-pixels projected to the corresponding light-emitting array at least partially overlaps with different light-emitting areas because each of the projected area (e.g. area of R of Sears) would completely cover top to bottom in vertical direction of a part of the pixel (11 of Wu); thus the projection area (area of R)  overlaps both light emitting areas (V and Y) .
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching sub-pixels arrangement as taught by Sears to the sub-pixels and light source of Wu as modified by Ohue so that the image can increase the resolution without using additional sub-pixel; thereby reducing the cost individual pixel size.

Wu, Ohue and Sears do not teach wherein each of the sub-pixels is composed at least by a light valve.
 wherein each of the sub-pixels is composed at least by a light valve (par [0036], each pixel may be subdivided into sub pixels or unit pixels, each associated with an individual liquid crystal light valve).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching each sub pixels or unit pixels associated with an individual liquid crystal light valve as taught by Scott to the sub-pixels of Wu so that to vary the amount of light emanating from the pixel in response to applying a voltage across the electrodes.

Regarding claim 2, Wu, Ohue, Sears and Scott disclose the display of claim 1. Wu and Ohue do not teach:
wherein every sub-pixel has a plurality of sub-areas, and the sub-areas of the sub-pixel respectively receive the lights generated from the different light-emitting areas of the corresponded light-emitting arrays.
Sears (Fig. 2) teaches:
every sub-pixel (26, 28, 30) has a plurality of sub-areas (e.g., top area and bottom area).  Combining the teaching of sub-areas of the sub-pixel of Sears with light-emitting array (Y and V) of Wu (see analysis of claim 1) would teach the sub-areas of the sub-pixel respectively receive the lights generated from the different light-emitting areas of the corresponded light-emitting arrays because each of the sub-areas (e.g. top and bottom areas of R in Sears) would completely cover top to bottom in vertical direction of a part of the pixel (11 of Wu); thus the sub-areas (top and bottom areas of R in Sears)  would receive both light emitting areas (V and Y)  of Wu.
 has a plurality of sub-areas as taught by Sears to the sub-pixels of Wu as modified by Ohue so that the image can increase the resolution without using additional sub-pixel; thereby reducing the cost individual pixel size.

Regarding claim 3, Wu, Ohue, Sears and Scott disclose the display of claim 2. Wu and Ohue do not teach wherein the dimensions of the sub-areas in the sub-pixel are substantially the same. However, Wu teaches the dimensions of light emitting areas (Y and V) are substantially the same.  Combining teaching sub-areas of the pixel of Sears (e.g., top and bottom areas of R) with dimension of light emitting areas of Wu in Fig.5 would provide the V light emitting area corresponding to the top area of sub-pixel (e.g., top area of R) and Y light emitting area corresponding the bottom of sub-pixel (bottom area of R). Thus the dimensions of the top area of the sub-pixel (e.g., R) are substantially the same the bottom area of the sub-pixel (e.g., R)..
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching of every sub-pixel has a plurality of sub-areas as taught by Sears to the sub-pixels and light source of Wu as modified by Ohue so that the colors can be distributed evenly in a pixel.

Regarding claim 4, Wu, Ohue, Sears and Scott disclose the display of claim 1. Wu (Fig. 5) further teaches wherein the light-emitting areas (light-emitting sub-units V and Y) of the light-emitting array (light-emitting units 21) emit light from a light-emitting surface (light-emitting region 20a); and
Wu does not teach wherein the distribution area of light-emitting areas on the light-emitting surface interlaces with the distribution area of the sub-pixels projected to the light-emitting surface.
Sears (Fig. 2) teaches:
every sub-pixel (26, 28, 30) has a plurality of sub-areas (e.g., top area and bottom area). Using the arrangement the sub-pixels (26, 28 and 30) of Sears to the pixel unit (11) in Fig.5 of Wu would teach wherein the distribution area of light-emitting areas on the light-emitting surface interlaces with the distribution area of the sub-pixels projected to the light-emitting surface because each of the projected area (e.g. area of R of Sears) would completely cover top to bottom in vertical direction of a part of the pixel (11 of Wu); thus the projection area (area of R)  overlaps both light emitting areas (V and Y) .
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching sub-pixels arrangement as taught by Sears to the sub-pixels and light source of Wu as modified by Ohue so that the image can increase the resolution without using additional sub-pixel; thereby reducing the cost individual pixel size.

Regarding claim 5, Wu, Ohue, Sears and Scott disclose the display of claim 1.  Wu (Fig. 5) further teaches wherein the light-emitting areas are formed into rectangular shape (light-emitting sub-units V and Y) and each has a first long side being (light-emitting sub-units V has a long side horizontal  being perpendicular vertical direction pixel arrangement ); the sub-pixels are formed respectively into rectangular shape (e.g., sub-pixels R and G are formed into rectangular shape ) and each has a second long side (i.e. vertical side of subpixel R) being perpendicular to the second direction (horizontal direction); every sub-pixel (e.g., sub-pixel R, G, B, Y) lies across and above the light-emitting areas (sub-pixel RGBY lie across of light emitting unit areas V and Y).

Regarding claim 6, Wu, Ohue, Sears and Scott disclose the display of claim 1.  Wu (Fig. 5) further teaches wherein the first direction (horizontal direction of light unit 21) and the second direction (vertical direction arrangement of pixel 11) are substantially perpendicular.

Regarding claim 7, Wu (Fig.5) discloses a display including:
a plurality of display components (11, 21), each display component (light-emitting units 21 and pixel unit 11 which includes sub-pixels 110 disposed above light-emitting sub-units 210 , par [0030]) including: 
a light-emitting array (light-emitting units 21) including multiple light-emitting areas (light-emitting sub-units V and Y) arranged along a first direction (arranged in horizontal direction); 
a display pixel (pixel unit 11) disposed on the light-emitting array (see Fig.5 pixel unit 11 located on the light emitting array 21);
(i.e. pixel 11 including sub-pixels R, G and B, Y arranged in vertical direction which is not parallel to light emitting V and Y arranged in horizontal) and every light emitting area (light emitting units area V and Y) is configured to provide lights to illuminate at least one of the sub-pixels (i.e. light emitting unit V  provides lights to illuminate of R and B sub-pixels and light emitting units Y provide lights to illuminate of G and Y sub-pixels),
wherein each of the sub-pixels corresponds to a single color (R, G, B, Y);

  Wu teaches “every light emitting area is configured to illuminate at least one of the sub-pixels” as addressed above, but Wu does not teach “to illuminate each of the sub-pixels”.
Ohue (Figs.1 and 4) teaches wherein every light-emitting areas (i.e. each of light sources 52 area) is figured to provide lights to illuminate each of the sub-pixels (RGB) (i.e. each of the light sources 52 area are arranged along horizontal direction as shown in Fig. 1 would provide lights to all the sub-pixels RGB in one pixel arranged in vertical direction as shown in Fig.4 since the light sources 52 are run from one end to another end along horizontal of the display device).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have modified the sub-pixels and light source of Wu by providing the all sub-pixels in one pixel being arranged along vertical direction and light sources arrangement of taught by Ohue so as to reduce the thickness of the display device (see [0008] of Ohue).

wherein projection areas of the sub-pixels projected to the light-emitting array and the light-emitting areas are substantially overlapped and interlaced.
Sears (Fig. 2) teaches:
sub-pixel arrangement (22) has a plurality of sub-pixel (26, 28 and 30), and each of the sub-pixels (26, 28 and 30) of the pixel is a rectangular shape sub-areas arranged in vertical direction. Using the arrangement the sub-pixels (26, 28 and 30) of Sears to the pixel unit (11) in Fig.5 of Wu would teach wherein a projection area of any one of the sub-pixels projected to the corresponding light-emitting array are substantially overlaps and interlaced because each of the projected area (e.g. area of R of Sears) would completely cover top to bottom in vertical direction of a part of the pixel (11 of Wu); thus the projection area (area of R)  overlaps both light emitting areas (V and Y) .
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching sub-pixels arrangement as taught by Sears to the sub-pixels and light source of Wu as modified by Ohue so that the image can increase the resolution without using additional sub-pixel; thereby reducing the cost individual pixel size.

Wu, Ohue and Sears do not teach wherein each of the sub-pixels is composed at least by a light valve.
Scott teaches wherein each of the sub-pixels is composed at least by a light valve (par [0036], each pixel may be subdivided into sub pixels or unit pixels, each associated with an individual liquid crystal light valve).


Regarding claims 8-9, claims 8-9 are recited same limitations as claims 2-3. Therefore, claims 8 and 9 are rejected as same as the rejection of claims 2 and 3 above.

Regarding claim 10, Wu, Ohue, Sears and Scott disclose the display of claim 7. Wu (Fig.5) further teaches wherein the light-emitting areas (light-emitting sub-units V, Y) of the light-emitting array (light-emitting units 21) emit light from a light-emitting surface (light-emitting region 20a);
wherein the area of every sub-pixel projected to the light-emitting surface overlaps with multiple distribution areas of the light-emitting areas on the light-emitting surface  (e.g., area of every sub-pixels RGBY overlaps with multiple distribution areas of light sub-units V and Y).

Regarding claim 11,  Wu, Ohue, Sears and Scott disclose the display of claim 7, Wu (Fig.5) further teaches wherein the light-emitting areas (e.g.,  light-emitting sub-units V and Y) are formed into rectangular shape and each has a first long side being perpendicular to the first direction (light-emitting sub-units V has a long side horizontal  being perpendicular vertical direction pixel arrangement ); the sub-pixels are formed respectively into rectangular shape (e.g., sub-pixels R and G are formed into rectangular shape ) and each has a second long side (i.e. vertical side of subpixel R) being perpendicular to the second direction (horizontal direction); every sub-pixel (e.g., sub-pixels R, G, B, Y) lies across and above the light-emitting areas (sub-pixels RGBY lie across and above  the areas of V and Y).

Regarding claim 12, Wu, Ohue, Sears and Scott disclose the display of claim 7.  Wu (Fig.5) further teaches wherein the first direction and the second direction are substantially perpendicular to each other (the horizontal direction and the vertical direction as addressed in claim 7 are substantially perpendicular to each other).

7.  	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0056907) A1; hereinafter Lee) in view of Ohue (US 2011/0255021 A1), Wu et al. (US 2019/0189726 A1; hereinafter Wu), Sears et al. (US 2019/0318678; hereinafter Sears) and further in view of Scott et al. (US 2014/0226095 A1; hereinafter Scott).

Regarding claim 13, Lee (Fig. 3) discloses a driving method of a display comprises: 
providing a gradient data which includes a plurality of gradient values (par [0032], [0036], plurality of gradient values); 
obtaining a maximum of the gradient values in every gradient data (par [0036]); 
(par 0035-0036] and[0055]); 
providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of light-emitting area of the light-emitting array (par [0031] [0060]); and 
providing the gradient data to sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the sub-pixels according to gradient values of the gradient data received (par [0011] [0059).
wherein each of the sub-pixels corresponds to a single color (R, G, B); see [0059];
Lee does not teaches wherein each of the light-emitting area is configured to provide lights to illuminate each of the sub-pixels.  Ohue (Figs.1 and 4) teaches wherein each of the light-emitting areas (i.e. each of light sources 52 area) the light-emitting arrays (light emitting array 52) configured to provide lights to illuminate each of the sub-pixels (RGB) (i.e. each of the light sources 52 area are arranged along horizontal direction as shown in Fig. 1 would provide lights to all the sub-pixels RGB in one pixel arranged in vertical direction as shown in Fig.4 since the light sources 52 are run from one end to another end along horizontal of the display device).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have modified the sub-pixels (RGB) and light source (backlight) of Lee by providing the all sub-pixels in one pixel being arranged along vertical direction and light 
Lee and Ohue do not teach:
wherein a projection area of any one of the sub-pixels projected to the corresponding light-emitting array at least partially overlaps with different light-emitting areas.
Wu (Fig. 5) teaches:
each of the light-emitting areas of the light-emitting array (light emitting units V and Y) is configured to provide lights to illuminate at least one of the sub-pixels (i.e. light emitting unit V  provides lights to illuminate of R and B sub-pixels and light emitting units Y provide lights to illuminate of G and Y sub-pixels)
Sears (Fig. 2) teaches:
sub-pixel arrangement (22) has a plurality of sub-pixel (26, 28 and 30), and each of the sub-pixels (26, 28 and 30) of the pixel is a rectangular shape sub-areas arranged in vertical direction. Using the arrangement the sub-pixels (26, 28 and 30) of Sears to the pixel unit (11) in Fig.5 of Wu would teach wherein a projection area of any one of the sub-pixels projected to the corresponding light-emitting array at least partially overlaps with different light-emitting areas because each of the projected area (e.g. area of R of Sears) would completely cover top to bottom in vertical direction of a part of the pixel (11 of Wu); thus the projection area (area of R)  overlaps both light emitting areas (V and Y) .
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching sub-pixels arrangement as taught by Sears to 
Lee, Wu, Ohue and Sears do not teach wherein each of the sub-pixels is composed at least by a light valve.
Scott teaches wherein each of the sub-pixels is composed at least by a light valve (par [0036], each pixel may be subdivided into sub pixels or unit pixels, each associated with an individual liquid crystal light valve).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have provided the teaching each sub pixels or unit pixels associated with an individual liquid crystal light valve as taught by Scott to the sub-pixels of Wu so that to vary the amount of light emanating from the pixel in response to applying a voltage across the electrodes.

Regarding claim 14, Lee, Ohue, Wu, Sears and Scott disclose the driving method of claim 13.  Lee (Fig. 3) further teaches wherein the step of generating the light-emitting control signal further includes:
calibrating the maximum so as to generate a calibrated maximum value (par [0038] [0054]); 
determining the light-emitting control signal according to the calibrated maximum value (par [0038] [0054] [0055]).

(Figs. 3, 4B-4C) further teaches wherein the step of generating the light-emitting control signal also includes:
determining value sections within the receiving range of gradient value of the sub-pixels, the value sections corresponded respectively to different light-emitting control signals (par [0024] [0046]); wherein the light-emitting control signal is determined according to the value section of the maximum (Fig. 4B-4C, par [0024] [0053-0054]).

Regarding claim 16, Lee, Ohue, Wu, Sears and Scott disclose the driving method of claim 13. Lee (Figs. 4A-4D) further teaches wherein the calibrated transmittance of sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated (par [0045-0048] and [0053-0054]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NGAN T. PHAM-LU/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691